Citation Nr: 0702581	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2000, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969 and from July 1970 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In August 2000, the veteran filed a claim of entitlement to 
service connection for PTSD.  In May 2001, the RO granted 
service connection for PTSD, effective as of August 30, 2000.  
The veteran disagreed with that rating decision with regard 
to the effective date and, after a rating decision denying an 
earlier effective date and being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) that was received in April 2004.

In June 2005, the Board denied the veteran's claim for an 
earlier effective date.  He appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by means of a September 2006 Order, granted a joint 
motion for partial remand to the Board, vacated the Board's 
decision, and remanded the case to the Board for 
readjudication.


FINDINGS OF FACT

1.  The veteran filed an informal claim of entitlement to 
service connection for PTSD on August 30, 2000, more than one 
year following his separation from service, without having 
filed an informal or formal claim prior to that date.

2.  The record does not reflect that the veteran met all 
eligibility criteria for the establishment of service 
connection for PTSD as of April 11, 1980.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than August 30, 2000, for the award of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than August 30, 2000, for the award of service 
connection for PTSD.  He has alleged that his PTSD started 
prior to his discharge from his first period of active duty 
service; however, at that time, it was diagnosed as battle 
fatigue.  In his pleading before the Court, the veteran 
specifically pointed out that PTSD was the subject of what he 
characterized as liberalizing issue, and that applicable 
statutory provisions require in such circumstances a possible 
effective date of one year retroactive to the date of 
application.  Accordingly, the veteran claims that an earlier 
effective date of August 30, 1999, for the award of service 
connection for PTSD is warranted.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue.  In no event shall such award of 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).

The veteran, in argument both before the Board and before the 
Court, notes that VA added the diagnostic code for PTSD (see 
38 C.F.R. Part 4) on April 11, 1980, and, thus, he can 
receive an earlier effective date prior to the formal claim 
if all eligibility criteria for the liberalized benefit were 
met on April 11, 1980, and his eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  

VA's General Counsel has held that the addition of PTSD as a 
psychiatric diagnosis in the Rating Schedule in April 1980 
was a "liberalizing VA issue" for the purposes of 
38 U.S.C.A. § 5110(g).  See VAOPGCPREC 26-97.  

In accordance with 38 C.F.R. § 3.114, however, if the 
liberalizing law became effective on or after the date of its 
enactment, in order for the veteran to be eligible for a 
retroactive effective date the evidence must show that he met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law, and that such 
eligibility existed continuously from that date to the date 
of claim.  If the liberalizing law or VA issue has a 
retroactive effective date, the veteran need not meet the 
eligibility criteria on the effective date.

The purpose of 38 U.S.C.A. § 5110(g) is to allow an otherwise 
eligible claimant up to one year after a change in the 
statute or regulation to submit a claim for benefits.  If the 
individual was not eligible for benefits when the change 
occurred, there is no reason to allow him a grace period for 
submitting a claim.  On the other hand, if the liberalizing 
law is made effective retroactively, the claimant would be 
unduly disadvantaged by not having had the opportunity to 
submit a claim when his entitlement actually arose.  For that 
reason the individual need not meet all the eligibility 
criteria as of the effective date of a retroactive 
liberalizing law.  His entitlement to an effective date of up 
to one year prior to his date of claim is, nonetheless, still 
limited by when his entitlement actually arose.  See McCay, 9 
Vet. App. at 183.

As the veteran has stated, the Rating Schedule was amended in 
April 1980 to include PTSD as a psychiatric diagnosis.  The 
effective date of the amendment was, however, April 11, 1980, 
the date of approval of the regulatory amendment by the 
Administrator of Veterans Affairs.  See 45 Fed. Reg. 26,326 
(1980).  The amendment was not made effective retroactively.  
Because the amendment was not made effective retroactively, 
in order to be eligible for compensation benefits for the one 
year prior to his August 2000 claim for service connection, 
the veteran must have met all of the eligibility criteria for 
a grant of service connection as of April 11, 1980.  See 
VAOPGCPREC 26-97.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As was noted above, this case is the subject of a September 
2006 Order by the Court, wherein the Board's prior decision 
was vacated by the Court and remanded to the Board for 
readjudication.  The Board wishes to make it clear that it is 
aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

It is undisputed that August 30, 2000, marks the date that 
the RO received a duly-executed VA Form 21-4138, Statement in 
Support of Claim, in which the veteran specifically requested 
to be service connected for PTSD.  The Board has reviewed the 
record to ascertain whether there are any claims of 
entitlement to PTSD, either formal or informal, before August 
30, 2000; however, no such claims are of record and the 
veteran does not contend otherwise.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Review of the file reflects that the veteran had previously 
filed claims for battle fatigue and nervous condition.  In 
addition, there are numerous medical opinions from the 
veteran's VA physicians which conclude that, based on a 
review of the veteran's medical history, his symptoms and 
general clinical picture during the 1970s are consistent with 
PTSD.  However, the earliest of these opinions was not 
received by VA until January 2003.  In other words, these 
opinions were not received prior to August 30, 2000, and 
therefore cannot provide any basis for an earlier effective 
date.  Further, the Board finds these types of medical 
opinions, regarding the issue of whether the veteran had PTSD 
in 1980 or before, are entitled to very low probative value.  
The examiners did not have the opportunity to examine the 
veteran in 1980 and, therefore, are found highly speculative.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical 
opinion premised on unsubstantiated accounts [in this case, 
the problems the veteran alleges he was having in 1980 to an 
examiner in the year 2000 or later] is of no probative value 
and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not 
bound to accept doctor's opinion based exclusively on 
claimant's recitations).

In any event, medical records regarding the veteran in an 
around 1980 are found to provide, overall, evidence against a 
finding that he had PTSD at this time.  In fact, in a 
February 1980 VA examination, the veteran made no reference 
to stressors in service.  The Board finds that the February 
1980 report provides evidence against this claim. 

Medical evidence dated prior to August 30, 2000, does not 
show any reference to PTSD.  An informal claim must identify 
the benefit sought and intent to apply for VA benefits.  See 
38 C.F.R. § 3.155(a); see also Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).  These medical records, in addition to 
failing to reflect treatment for PTSD, do not show that the 
veteran at any time referenced PTSD or expressed intent to 
seek service connection for that disability.

The Board believes that the earliest evidence of intent on 
the part of the veteran to seek entitlement to service 
connection for PTSD is the statement received from the 
veteran by VA on August 30, 2000, in which he specifically 
indicated intent to apply for the benefits that accompany a 
grant of service connection for PTSD.  No document dated 
prior to that date can be characterized as a claim, either 
formal or informal, for those benefits.  The Court has not 
identified any earlier claim and the veteran has not alleged 
such earlier claim.

Moreover, because there is no medical evidence dated from the 
1980s to August 2000 showing that the veteran was treated for 
PTSD, the Board finds that he did not meet all the 
eligibility criteria for a grant of service connection for 
PTSD in 1980.  If the veteran had in fact believed that PTSD 
had existed prior to August 2000, given his previous record 
of filing service connection claims with VA, he would have 
undoubtedly filed a claim.  The post-service record is found 
by the Board to support such a finding.  He did not file such 
claim until August 2000, nearly 20 years after the date of 
the liberalizing issue on which he bases his claim for an 
earlier effective date.  Consideration of the provisions of 
38 U.S.C.A. § 5110(g) cannot, therefore, result in 
entitlement to benefits for one year prior to his August 2000 
claim.  

In conclusion, the veteran's claim for service connection for 
PTSD was received by VA on August 30, 2000.  The evidence of 
record prior to August 2000 does not demonstrate that PTSD 
had been manifested as of 1980, when regulations 
characterized as liberalizing were implemented; thereby 
providing the basis for the award of an effective date one 
year prior to the date of receipt of the claim.  

After having taken into consideration the Court's directives, 
in particular with respect to 38 U.S.C.A. § 5110(g), the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim to establish entitlement to an 
effective date prior to August 30, 2000, for the grant of 
service connection for PTSD.  The appeal is denied.  

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in June 
2003 satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's claim.  

The Board observes that notice was not provided before the 
May 2001 rating decision which granted service connection for 
PTSD and assigned an effective date of August 30, 2000, or 
the February 2003 rating decision which denied an earlier 
effective dated for this claim.  However, the RO did furnish 
proper notice regarding this issue June 2003.  The Board 
finds that the RO ultimately provided all notice required 
under 38 U.S.C.A. § 5103(a) with respect to the issue on 
appeal, such that defect as to timing was cured.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involves the issue of entitlement to an effective 
date prior to August 30, 2000, for the award of service 
connection for PTSD, a current examination is not relevant.  
The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient evidence on file on which to make a 
decision.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issue decided herein.

The Federal Circuit recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was previously 
adjudicated by the Board and remanded by the Court, and there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Significantly, it is noted that the September 2006 Order from 
the Court as well as the August 2006 Joint Motion for Partial 
Remand to the Board which was incorporated by the September 
2006 Order, did not refer to any VCAA-related problems.  The 
Board is confident that if such problems existed, the Court 
would have identified them so that they could be rectified on 
remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
["Court will [not] review BVA decisions in a piecemeal 
fashion"].

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

An effective date earlier than August 30, 2000, for the award 
of service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


